UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7360


CLIFFORD LIAHBEN,

               Plaintiff - Appellant,

          v.

WILLIAM L. OSTEEN, JR., in his individual and official
capacity as a practicing attorney in the law firm Adam and
Osteen; MICHAEL B. MUKASEY, in his official capacity and his
individual capacity as U.S. Attorney General; ANNA MILLS
WAGONER, in her official capacity and her individual
capacity as United States Attorney for the Middle District
of North Carolina; AULD, in his individual and official
capacity as United States Attorney for the Middle District
of North Carolina; JOHN W. STONE, JR., in his official
capacity and individual capacity as Assistant U.S. Attorney
Press Officer; CARTER CATLET, in his individual and official
capacity United States Secret Service Agent; MIKE SAUNDERS,
in his individual and official capacity as Detective for
Winston Salem P.D.; S. W. TOLLEY, in his individual and
official capacity as Detective for the Winston Salem P.D.;
DEBORAH MCCLAREN, in her official and individual capacity as
Detective for Triad Municipal A.B.C. Law Enforcement; DAVID
B. FREEDMAN, in his individual and official capacity as a
practicing attorney in the law firm of Crumpler Freedman
Parker and Witt; VINCENT FRANK RABIL, in his individual and
official capacity as a practicing attorney in the law firm
of Crumpler Freedman and Witt; SERGEANT BARTMAN, in his
individual and official capacity as an officer of the High
Bridge P.D.,

               Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00226-NCT-PTS)
Submitted:   December 15, 2009        Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clifford Liahben, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

                Clifford    Liahben   appeals      the    district      court’s    order

adopting        the   recommendation        of    the     magistrate       judge     and

dismissing as frivolous Liahben’s action pursuant to 42 U.S.C.

§ 1983 (2006), Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), and the civil RICO statute. *

We   have       reviewed    the   record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Liahben v. Osteen, No. 1:09-cv-00226-NCT-PTS (M.D.N.C.

June 29, 2009).             We dispense with oral argument because the

facts     and    legal     contentions     are    adequately      presented    in    the

materials        before    the    court   and    argument       would   not   aid   the

decisional process.

                                                                              AFFIRMED




      *
       “Racketeer Influenced and Corrupt Organizations” Act, 18
U.S.C. § 1964 (2006).



                                            3